Case 2:18-cv-02933-JFW-FFM Document 67 Filed 04/24/19 Page 1 of 1 Page ID #:1790




                     UNITED STATES COURT OF APPEALS
                            FOR THE NINTH CIRCUIT
               Form 1. Notice of Appeal from a Judgment or Order of a
                             United States District Court
  Name of U.S. District Court:                 Central District of California

  U.S. District Court case number: 2:18-cv-02933-JFW-FFM

  Date case was first filed in U.S. District Court: 04/09/2018

  Date of judgment or order you are appealing:                       04/22/2019
  Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
     Yes         No           IFP was granted by U.S. District Court

  List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
    Nehemiah Kong




  Is this a cross-appeal?          Yes           No
  If Yes, what is the first appeal case number?

  Was there a previous appeal in this case?                      Yes           No
  If Yes, what is the prior appeal case number?

  Your mailing address:
  Russell Handy

  9845 Erma Rd, Ste 300

  City: San Diego                               State: CA               Zip Code: 92131

  Prisoner Inmate or A Number (if applicable):

  Signature       /s/ Russell Handy                                       Date Apr 24, 2019
       Complete and file with the attached representation statement in the U.S. District Court
                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

  Form 1                                                                                          Rev. 12/01/2018
